NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 9, 2011*
                                  Decided February 17, 2011

                                            Before

                              JOHN L. COFFEY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 10‐2293

O’NEAL WOODS,                                        Appeal from the United States District 
     Petitioner‐Appellant,                           Court for the Central District of Illinois.

       v.                                            No. 1:09‐cv‐01307‐MMM

DENNIS SMITH, Warden                                 Michael M. Mihm, 
    Respondent‐Appellee.                             Judge.




                                          O R D E R

        O’Neal Woods, an inmate housed at the Federal Correctional Institution in Pekin,
Illinois, appeals the denial of his petition for writ of habeas corpus under 28 U.S.C. § 2241. 
Mr. Woods seeks to be immediately released, contending that his sentences for possession
with intent to distribute cocaine base, see 21 U.S.C. § 841(a)(1), armed bank robbery, see 18


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2293                                                                               Page 2

U.S.C. § 2113, and carrying a firearm in relation to a crime of violence, see 18 U.S.C.
§ 924(c)(1), ran concurrently, not consecutively, and that he has served his term of
imprisonment.  We affirm.  

       In 1995, Mr. Woods was indicted, convicted and sentenced in two protracted
criminal proceedings.  He was first indicted for possession with intent to distribute cocaine
base (No. 95‐CR‐187).  One week later he was indicted anew for both armed bank robbery
and a firearm offense (No. 95‐CR‐194).  Mr. Woods was subsequently convicted by a jury on
the cocaine‐possession charge.  He entered into a plea agreement whereby the government
agreed to recommend concurrent sentences on both indictments.  But Mr. Woods nullified
that agreement by withdrawing his pleas.  Judge Stadtmueller then imposed a 175‐month
sentence on the possession charge (later reduced to 140 months under 18 U.S.C.
§ 3582(c)(2)).  Mr. Woods was then convicted by another jury and sentenced on the armed
bank robbery and firearm charges, for which Judge Randa imposed a 170‐month sentence,
to run consecutively to the sentence in case no. 95‐CR‐187.  The Bureau of Prisons combined
these sentences into a 310‐month sentence, see 18 U.S.C. § 3621(a).  

        Mr. Woods petitioned for relief under § 2241, asserting that the sentences from case
nos. 95‐CR‐187 and 95‐CR‐194 ran concurrently, not consecutively, and that he should be
released because he has served more than 170 months.  He maintained that the sentence
imposed in case no. 95‐CR‐187 encompassed the counts in case no. 95‐CR‐194, which
resulted in his being sentenced twice for the same crimes.  He also contended that U.S.S.G.
§ 5G1.2, the guideline for sentencing on multiple counts of conviction, requires that his
sentences be deemed concurrent.  Judge Mihm denied the petition, finding that the sentence
in case no. 95‐CR‐187 encompassed only the conviction for possession and that the
sentences were consecutive.  Mr. Woods sought reconsideration, which Judge Mihm again
denied.  

       We first note that Section 2241 confers habeas jurisdiction over Mr. Woods’s petition
that challenges the execution of his sentences and requests release from confinement.  While
28 U.S.C. § 2255 applies to challenges to the validity of convictions and sentences, § 2241
applies to challenges to the fact or duration of confinement.  See Walker v. O’Brien, 216 F.3d
626, 629 (7th Cir. 2000); Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998).   

        On appeal, Mr. Woods argues that Judge Mihm misunderstood the factual basis of
his argument.  He seems to believe that Judge Stadtmueller did not set aside his guilty pleas
for the armed robbery and firearm offenses, and that he was wrongly sentenced for all the
counts cumulatively.  As Judge Mihm twice pointed out, Mr. Woods is mistaken.  Mr.
Woods chose to withdraw the guilty pleas and to have the bank robbery and firearm
charges tried.  Judge Stadtmueller honored that request, setting aside the pleas and
No. 10‐2293                                                                                Page 3

imposing a 175‐month sentence in case no. 95‐CR‐187 for the sole count in that case, the
cocaine‐possession charge.  

        Mr. Woods next contends that the imposition of consecutive sentences violates
U.S.S.G. § 5G1.2, which requires concurrent sentences “[i]f the sentence imposed on the
count carrying the highest statutory maximum is adequate to achieve the total
punishment.”  He asserts that “total punishment” was achieved through his sentence for the
possession count.  But as Judge Mihm explained, § 5G1.2 does not apply to this situation,
where the defendant was sentenced in different cases for different conduct in different
sentencing proceedings.  See U.S.S.G. § 5G1.2(c), cmt. n.1; United States v. Spells, 537 F.3d 743,
755 (7th Cir. 2008); United States v. Maggi, 44 F.3d 478, 481 (7th Cir. 1995).  Indeed, the
relevant statute provides that “[m]ultiple terms of imprisonment imposed at different times
run consecutively unless the court orders that the terms are to run concurrently.”  18 U.S.C.
§ 3584(a); see United States v. Campbell, 617 F.3d 958, 960 (7th Cir. 2010).  Judge Randa was
explicit when pronouncing sentence in case no. 95‐CR‐194, “This sentence shall run
consecutively to the sentence in Case No. 95‐CR‐187 . . . .” 

       We AFFIRM the judgment of the district court.